OPINION OF THE COURT
Sullivan, J.
Defendant pleaded guilty to attempted criminal possession of stolen property in the first degree and was sentenced to a one-year term of incarceration, which he has served. He challenges the propriety of Trial Term’s denial of his motion to suppress the 228 stolen New York Yankee season tickets (four complete sets), valued in excess of $1,500, that were the subject of the charge to which he pleaded.
The only witness at the suppression hearing was Police Officer Sanguiolo, a nine-year veteran of the New York City Police Department. He testified that at approximately 12:30 a.m., on May 9,1982, while assigned to motor patrol in the 28th Precinct, he responded to a radio communication of a man with a gun wearing a brown jacket on the corner of 121st Street and Seventh Avenue. When he arrived at that intersection Officer Sanguiolo, in full uniform, exited his vehicle and spoke, first with a woman, and then with a man sitting in front of 2027 Seventh Avenue.
Officer Sanguiolo was familiar with the area. He knew, for instance, that the building at 2027 Seventh Avenue, a hotel, had recently been damaged by fire, and that a social club, known for its drug activity, was situated on the ground floor. In fact, of the hundreds of narcotics arrests which Officer Sanguiolo had made in the 28th Precinct, approximately a dozen were made in the immediate vicinity of this building, some within and some outside the social club. In a few of the officer’s arrests, the narcotics were packaged in white envelopes.
About 15 minutes after his arrival at the intersection, while he was still looking for the man described in the radio report, *3Officer Sanguiolo observed defendant exit the door on the left side of the vestibule at 2027 Seventh Avenue, which was the entrance to the social club. At the time, Officer Sanguiolo was approximately five feet in front of defendant, at whom he was looking directly. Defendant was holding a packet of three- by six-inch white envelopes in one hand and a black plastic bag in the other. When he looked up and saw Officer Sanguiolo, defendant, startled, jumped back, and immediately placed the stack of white envelopes in the plastic bag. Officer Sanguiolo then approached defendant and asked him what he had put in the bag. Defendant replied, “I put nothing in the bag.” It was apparent to Officer Sanguiolo, however, that something was in the bag since the bottom was pressed downward. The officer told defendant that he had seen him put a stack of envelopes in the bag, but defendant insisted, “I didn’t put anything in the bag.”
The officer then asked defendant to open the bag. When defendant, instead of complying, hung his head, Officer Sanguiolo opened the bag, looked inside, and saw several stacks of white envelopes, later determined to number 57 in all, with the words “New York Yankee Season Tickets” printed on the front. Defendant began to breathe heavily. His hands began to shake. Officer Sanguiolo asked him where he had gotten the tickets, and he replied that he had found the bag in a lot. When the officer said “I don’t believe you,” defendant replied, “Well, a friend gave me the tickets and asked me whether or not I could sell them and we could make some money.” At this point Officer Sanguiolo placed defendant under arrest.
Finding that Officer Sanguiolo was justified in approaching defendant and making his initial inquiry, which, not being custodial in nature, did not require the giving of the Miranda warnings (384 US 436), Trial Term denied defendant’s motion to suppress the statements made by him before the officer opened the plastic bag. The court also refused to suppress the tickets because defendant’s obviously false answers to Officer Sanguiolo’s questions, coupled with the officer’s on-the-scene observations, provided a sufficient predicate for opening the bag. The court did, however, suppress the statements made after the officer opened the bag because it found that once the bag had been opened defendant was in custody and should have been advised of his constitutional rights.
In evaluating the propriety of a police officer’s actions during a street encounter such as the one here involved, “[t]he crucial factor is whether * * * the police behavior can be characterized as reasonable” (People v De Bour, 40 NY2d 210, 217). Since we *4find that Officer Sanguiolo’s conduct was reasonable at every stage of the encounter, suppression of the stolen property was properly denied and, accordingly, we affirm.
Officer Sanguiolo, an experienced police officer who had spent the past six years in the 28th Precinct and made hundreds of narcotics arrests, about 12 of which were in the immediate vicinity of the social club, observed defendant, at about 1:00 a.m. on the morning in question, exit the club, known by the officer to be a location for drug activity, carrying a stack of envelopes. The officer, in uniform, further observed that when defendant saw him, he jumped back, startled, and quickly placed the envelopes inside a black plastic bag.
Given the officer’s experience, the setting, both as to the time and location, in which he found himself, and defendant’s response, i.e., secreting the envelopes inside the bag when he spotted the officer standing outside the social club, Officer Sanguiolo quite reasonably suspected that the envelopes contained narcotics. While it is a fact, as defendant correctly notes, that the envelopes were white, not glassine, and had not been exchanged, Officer Sanguiolo, an experienced police officer, nevertheless, had reason to be suspicious. He had previously made arrests in which the narcotics were packaged in plain white envelopes. Moreover, in assessing the reasonableness of police conduct in surveilling activity thought to be narcotics related, once possession of the incriminating package is established, the absence of an exchange of the package does not render behavior, otherwise suspicious, innocuous, if sufficient other indicia of criminality is present. (People v Eldridge, 103 AD2d 470). Such an exchange is not “a sine qua non to a finding of probable cause” (supra, p 472). Certainly the possession of envelopes of a type such as those herein involved, which can be used in the sale of drugs, coupled with the officer’s observation of furtive conduct, gives rise to, at least, a reasonable suspicion.
Under the circumstances presented, Officer Sanguiolo was plainly duty bound to investigate. Even defendant concedes that the officer’s initial approach and inquiry were justified. More importantly, though, at least for the disposition of this appeal, the manner in which the officer pursued his inquiry was eminently reasonable. At no point did he forcibly seize defendant; nor did he tell defendant that he was not free to leave. He simply approached defendant and asked him what he had put in the bag. Defendant’s negative response only served to confirm the officer’s initial suspicion of illicit conduct. In view of what the officer had just witnessed, defendant’s denials were, on their face, absurd.
*5It is this circumstance which distinguishes the instant case from People v Howard (50 NY2d 583, cert denied 449 US 1023), upon which the dissent relies. Unlike Howard (p 590) where, despite a basis for initial inquiry, “there was nothing that made permissible any greater level of intrusion”, defendant’s obviously false answers generated a basis for further police action. As Trial Term aptly noted, “defendant’s untruthful response to the officer’s questions significantly changed the nature of the encounter.” Defendant’s patently false answers to Officer Sanguiolo’s inquiry “afforded solid ground to look further.” (People v Rosemond, 26 NY2d 101, 105.)
Given the circumstances and defendant’s obvious falsehoods, it was both reasonable and proper for Officer Sanguiolo to focus on the contents of the bag. Eschewing a “full-blown” search, the officer, as he was duty bound to do (see, People v Acevedo, 88 AD2d 813, 814), pursued his investigation in the least intrusive manner possible by asking defendant to open the bag. When defendant lowered his head in response, it was obvious that further inquiry about the envelopes would be unavailing and Officer Sanguiolo opened the bag himself. Directing his attention to the envelopes, the focus of his suspicions, the officer found that they bore the legend “New York Yankee Season Tickets”, certainly an incongruous discovery under the circumstances. Defendant’s further response, first that he had found the tickets in a lot, and then that a friend had given him them to sell, made plain that he was not their true owner. It is undisputed that at that point Officer Sanguiolo had a sufficient basis upon which to make an arrest.
Contrary to Trial Term’s ruling, defendant’s responses were not the product of custodial questioning and therefore constitutionally infirm, but, rather, well within the permissible scope of legitimate noncustodial police inquiry. (See, People v De Bour, 40 NY2d 210, 220, supra.)
Police conduct similar to that which occurred here has been upheld as part of an escalating inquiry, despite the lack of probable cause. (See, e.g., People v Cruz, 43 NY2d 786 [officer ordered suspect to remove soda bottle from hand, revealing packet of heroin underneath]; People v De Bour, supra, p 213 [after noticing waist-high bulge in his jacket, officer requested suspect to unzip his jacket]; People v Moore, 47 NY2d 911, revg on dissenting opn below 62 AD2d 155, 157 [at detective’s request suspect with a pillowcase slung over his shoulder like a sack permitted inspection of the sack].) And, of course, it should not make any difference for Fourth Amendment purposes whether a *6suspect acquiesces in a police officer’s request, made pursuant to his duty to investigate, to open a bag, or whether the officer, pursuant to that same duty, opens the bag.
In sum, every step taken by Officer Sanguiolo in this rapidly escalating street encounter was an appropriate response to a new developing circumstance, each of which more clearly pointed to criminal activity. The officer’s investigation was conducted in the least intrusive manner possible. In such a case, given the circumstances, the officer is not obliged “simply [to] shrug his shoulders and allow a crime to occur or a criminal to escape.” (Adams v Williams, 407 US 143, 145.) Neither the State nor Federal Constitution requires such a result. Officer Sanguiolo’s actions, including the opening of defendant’s bag to check its contents, were not only reasonable but the only appropriate steps to take under the circumstances.
Accordingly, the judgment of the Supreme Court, New York County (Ñeco, J.), rendered September 21, 1982, convicting defendant of attempted criminal possession of stolen property in the first degree and sentencing him to a one-year term of imprisonment should be affirmed.